Citation Nr: 9934291	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  92-05 649	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a compensable rating for a disorder classified 
as "history of tuberculosis."


REPRESENTATION

Appellant represented by: Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1976 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) 
for further adjudication necessitated by a memorandum 
decision by the United States Court of Veterans Appeals 
(redesignated as of March 1, 1999, as the United States Court 
of Appeals for Veterans Claims) (Court) which vacated a 
July 24, 1996, Board decision, which, in part, denied the 
veteran's appeal for a compensable rating for a disorder 
classified as "history of tuberculosis."  [citation redacted].  In the same 
memorandum decision, the Court affirmed other decisions of 
the Board rendered on July 24, 1996, including the denial of 
reopening of a claim for service connection for a lung 
disorder due to asbestos exposure, denial of service 
connection for a lung disorder other than that claimed to be 
due to exposure to asbestos, and denial of a compensable 
rating for a skin disorder (atopic dermatitis) of the elbows.

The veteran's original appeal to the Board with respect to 
the rating for "history of tuberculosis" was from a July 11, 
1991, rating decision by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs.  The Board 
had previously remanded the case to the RO on two occasions, 
on July 14, 1992, and October 21, 1994, for additional 
development of the evidence.

In remanding the matter to the Board, the Court noted that 
the veteran's claim for a compensable rating for the 
tuberculosis disability was well grounded and found that, 
since "no VA examiner or independent medical examiner [had] 
ever opined as to the relationship between the appellant's 
present disabilities and his service-connected tuberculosis, 
the duty to assist had not been fulfilled."  The Court also 
noted that, by discussing the veteran's potential entitlement 
to a rating by analogy pursuant to 38 C.F.R. § 4.20, the 
Board had recognized that the service-connected condition may 
not actually be tuberculosis, in which case the duty to 
assist additionally required that the requisite examination 
of the veteran and medical opinion "also address generally 
the relationship between the appellant's present disabilities 
and service."  To implement the Court's decision, the Board 
remanded the matter to the RO on October 30, 1998, for the 
veteran to undergo an examination by a specialist in 
respiratory diseases that would comply with the 
specifications set forth by the Court, following procurement 
of any additional available records, .  A VA respiratory 
examination was performed in May 1999.  The RO subsequently 
confirmed its prior denial of a compensable rating for 
history of tuberculosis on June 28, 1999, and returned the 
case to the Board for further review on appeal.


FINDINGS OF FACT

1.  During service the veteran underwent a course of 
prophylactic INH therapy following positive skin tests for 
tuberculosis performed during service.

2.  The veteran did not have tuberculosis during service and 
has not had it at any time since service.

3.  Service connection has been denied for current 
respiratory disorders, including those claimed to be due to 
asbestos exposure or INH therapy, and those denials have been 
upheld by the Board of Veterans' Appeals and the Court.  

4.  Post service medical evidence does not demonstrate that 
the veteran has any objective symptomatology due to INH 
therapy or to any underlying disorder relating to the 
positive findings on skin tests in service or to military 
service.


CONCLUSION OF LAW

The criteria for a compensable rating for a disability 
classified as "history of tuberculosis" are not met.  
38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.20, 4.97, Code 6731, as in effect both before 
and after September 5, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

No complaints or abnormalities involving the respiratory 
system were reported on a preservice examination performed in 
September 1976.  In November 1977, the veteran underwent two 
skin tests for pulmonary tuberculosis (IPPD and TST), both of 
which were positive.  A history of a negative Tine test in 
1974 was noted.  It was reported that "[n]ormal [chest X-ray] 
and [lung function tests] indicate INH on basis of converter 
status."  Later that month, a physical profile was issued 
because of bronchitis.  In November 1977, the veteran was 
treated for an episode of flu.  On various subsequent 
occasions the veteran was seen for followup of INH therapy.  
In August 1978 the veteran was seen for treatment of a viral 
syndrome manifested by complaints of fever, chills, 
congestion and a nonproductive cough.  He was hospitalized in 
late February and early March 1978 for a flu-like illness.  
He was seen on sick call in October 1978 for an upper 
respiratory infection and in November 1978 for complaints of 
generalized malaise with fever.  The lungs and chest were 
normal on examination for separation, a chest X-ray was also 
negative.

In April 1991 the veteran filed an informal claim for service 
connection for tuberculosis, among other disorders.  A VA 
examination was performed in January 1982.  The veteran had 
respiratory system complaints which he attributed to exposure 
to asbestos during service, including chest pain on 
breathing.  Examination of the respiratory system was normal.  
On pulmonary function testing, forced vital capacity was 
72 percent of the predicted amount and expiratory volume was 
80 percent of the predicted amount.  The diagnosis was 
history of lung disease, no objective findings at present.  
Service connection for a lung disorder due to asbestos 
exposure was denied by a rating board in April 1982 and the 
veteran did not appeal.

In April 1991 the veteran submitted a request for service 
connection for tuberculosis and residuals of asbestos 
exposure.  In connection with that claim, the veteran 
submitted private medical records dated from 1985 to 1991.  
An October 1985 pulmonary function test noted the possibility 
of reversible airflow obstruction.  Records from the 
Providence Hospital show that the veteran was admitted in 
December 1986 for treatment of cough, chills, fever, and body 
aches diagnosed as viral syndrome and bronchitis.  Records 
from a private physician dated from December 1988 to May 1991 
show treatment for various conditions, including congestion, 
a head cold, and complaints of fever and chest pain.

By a rating decision of July 11, 1991, service connection was 
granted for "tuberculosis, history," and a noncompensable 
rating was assigned.

The veteran's appeal of the rating assigned for history of 
tuberculosis, inter alia, was remanded to the RO on July 14, 
1992.  Pursuant to the remand, the veteran underwent a VA 
examination in August 1992.  He reported having taken 
tuberculosis treatment for a year in service and claimed that 
he had had episodes of coughing and shortness of breath for 
12 to 13 years.  He complained of dyspnea on exertion.  
Examination showed a few scattered rhonchi on auscultation.  
A chest X-ray showed a nodule on the right apex which was 
thought possibly to represent a granuloma.  Pulmonary 
function studies were suggestive of air restrictive lung 
disease.  The diagnosis were old treated tuberculosis and 
history of asbestos exposure.

VA outpatient treatments covering the period from 1988 
through August 1992 show that the veteran was seen on various 
occasions for coughing and chest congestion, among other 
complaints.  Additional medical records dated from 1985 to 
1987 were received in March 1993 from Albert Thomas, M.D., a 
private physician.  Complaints of chest pain and congestion 
were noted.

The Board remanded the appeal again on October 21, 1994, 
pursuant to which the veteran underwent a VA examination in 
January 1995.  It was recorded that there was no history of 
active pulmonary tuberculosis or of bacterial pulmonary 
diseases.  Current subjective complaints were of chronic 
cough with intermittent production of thick sputum.  The 
veteran complained of bilateral intercostal chest pain 
related to severe coughing and of increasing dyspnea and 
orthopnea.  Examination findings included poor chest 
expansion and marked bilateral expiratory wheezes.  Pulmonary 
function studies showed moderate restrictive disease.  The 
diagnosis was chronic obstructive pulmonary disease, 
symptomatic, with pulmonary function studies indicating 
moderate, restrictive disease.

The veteran was reexamined in May 1995.  Pulmonary function 
studies showed a mild decrease in the forced vital capacity 
and the functional reserve capacity.  There was no evidence 
of obstructive pulmonary disease on these tests or on any 
previous studies reviewed by the examiner.  The diagnoses 
were history of asbestos exposure, clinical evidence of 
asbestosis not found, mild restrictive ventilatory defect of 
undetermined cause, and history of PPD skin test conversion 
with prophylactic treatment with INH for one year.  The 
examiner indicated that upon review of the file he had noted 
considerable inconsistency in the results of pulmonary 
function studies.  With respect to INH therapy, he recorded 
the following comments:

On the issue of INH therapy--I am not 
aware of any lung disease that is 
produced by the administration of INH, 
either prophylactically or 
therapeutically.  The patient seems to 
have tolerated the therapy well, and he 
was monitored adequately for the presence 
of epitotoxic effect.

The veteran underwent a VA examination in May 1999 following 
the most recent Board remand.  He complained that he had a 
cough that was productive of sputum that was yellowish and on 
occasion red.  He complained of a dull pain in the chest, 
usually on the right but sometimes on the left, which became 
sharp and pleuritic in character, especially at night, and 
which tended to stop his breath.  He had been given Tylenol 3 
on occasion for this.  He related that he had once been told 
that he had emphysema.  He complained that climbing one 
flight of stairs produced shortness of breath.  His 
activities of daily living were not interrupted.  He related 
that he could walk indefinitely at his pace but that he 
avoided sports because of the chest pain.  The chest pain was 
associated with tenderness and tended to be in the lateral 
portion of the chest on both sides.  With respect to whether 
the veteran had active pulmonary tuberculosis or other 
microbacterial disease, the examiner stated the following:

This veteran has never had active 
pulmonary tuberculosis.  When skin tests 
convert from negative to positive, there 
is a small percentage of people who will 
develop active tuberculosis.  That 
incidence can be reduced by treating 
prophylactically with INH.  That is 
exactly what was done in this man and he 
did not develop active tuberculosis.

On examination, chest expansion was symmetrical and the 
leaves of the diaphragm moved normally.  The lung fields were 
clear to auscultation and percussion except for a small area 
of rhonchi that promptly cleared with a cough.  No fine 
crackling rales were heard.  There was no evidence of 
structural damage to the lungs.  Pulmonary function testing 
was interrupted by the veteran because of chest pain and he 
indicated that he was not interested in coming back.  The 
diagnoses included evidence for documented clinical 
tuberculosis not found, and PPD conversion, treated.

The examiner indicated that he had reviewed the claims file 
with special reference to previous pulmonary function studies 
and consultations and that the only abnormality found was a 
mild restrictive ventilatory defect, which was an isolated 
finding and may be a normal variant.  The report contained 
the following additional comment:

I know of no side effect or delayed side 
effect of INH that would produce this 
symptom [chest wall pain].  I say again, 
there is no evidence of that this veteran 
ever had active tuberculosis.  Positive 
skin tests does not make that diagnosis.


II.  Analysis

The veteran's claim for a compensable rating for history of 
tuberculosis is well grounded.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The well-grounded nature of the 
claim was conceded by the Board in the vacated July 1996 
decision and this finding was further asserted by the 
memorandum decision of the Court.  The Court's finding of 
well-groundedness represents the "law of the case" and is, in 
any event, binding on the Board.  See Browder v. Brown, 
5 Vet. App. 268 (1993).  ("[Q]uestions settled on a former 
appeal of the same case are no longer open for review....  'the 
principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies."  Browder at 270).

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The present appeal arises from the assignment of an initial 
rating following the original grant of service connection, as 
distinguished from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998); consequently, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994) (VA  
regulations do not give past medical reports precedence over 
current findings, and it is the present level of disability 
that is of primary concern) does not apply and the veteran is 
potentially entitled to receive separate ratings, known as 
staged ratings, for individual periods of time since the 
effective date of the service connection award, as the facts 
warrant.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The Board has remanded the case to the RO on three occasions 
to obtain medical records and current examination findings 
required for proper adjudication of the veteran's claim.  
Most recently, the Board remanded the case in October 1998 to 
obtain medical opinions satisfactory to the Court.  The 
report of the VA examination subsequently performed in May 
1999 appears to satisfy the Board's specifications.  No 
additional medical records relevant to the appeal have been 
identified by the veteran and no additional medical 
examination or opinion is required.  No further evidentiary 
development is required to satisfy the statutory duty to 
assist.

The current noncompensable rating for "history of 
tuberculosis" was assigned under Diagnostic Code 6731 of the 
VA rating schedule, which applies to chronic inactive 
pulmonary tuberculosis in cases where entitlement was 
established initially after August 19, 1968.  Under 
Code 6731, a noncompensable rating is assigned when there are 
healed lesions due to tuberculosis, with minimal or no 
symptoms.  A compensable rating of 10 percent is assigned 
when residuals of tuberculosis are shown to be definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  38 C.F.R. § 4.97, Code 6731, as in effect 
before September 5, 1996.  The record does not show that the 
veteran has ever had the pathological findings required for a 
compensable rating under these criteria. 

Effective September 5, 1996, the sections of the VA rating 
schedule setting forth criteria for rating respiratory 
disorders were revised.  The revised version of Code 6731 
pertaining to chronic inactive pulmonary tuberculosis 
provides as follows:  "Depending on the specific findings, 
rate residuals as interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (DC 6600)...."

Interstitial lung disease under the revised rating criteria 
is rated under Diagnostic Codes 6825 through 6833 on the 
basis of a general rating formula that provides a 10 percent 
rating when forced vital capacity (FVC) is 75 to 80 percent 
of that predicted, or, diffusion capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) is 66 
to 80 percent of the amount predicted.  Higher ratings of 30 
to 100 percent are also assignable, depending on the FVC or 
DLCO(SB) findings.  38 C.F.R. § 4.97, Codes 6825 through 6833 
(1998).  

Codes 6840 through 6847 apply to various forms of respiratory 
disease classified as restrictive lung disease.  Codes 6840 
through 6845 apply criteria found in a general rating formula 
for restrictive lung disease.  Under the general formula, a 
10 percent rating is provided for such disease when there is 
a forced expiratory volume in one second (FEV-1) of 71 to 
80 percent of that predicted; or a forced vital capacity to 
forced vital capacity ratio (FEV-1/FVC) of 71 to 80 percent 
of that predicted; or a DLCO(SB) of 66 to 80 percent of that 
predicted.  38 C.F.R. § 4.97, Codes 6840 to 6845 (1998).  

Restrictive lung disease also includes sarcoidosis, which is 
rated under Code 6846.  A noncompensable rating is provided 
for chronic hilar adenopathy or stable lung infiltrates 
without symptoms of physiologic impairment.  A 30 percent 
rating is provided for pulmonary involvement with resistant 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Active disease or residuals 
may be rated as chronic bronchitis or under codes for the 
specific body system involved.  38 C.F.R. § 4.97, Code 6846 
(1998).

Restrictive lung disease also includes sleep apnea syndrome 
(obstructive, central, mixed) ratable under Code 6847, which 
provides a noncompensable rating for sleep apnea syndrome 
which are "asymptomatic but with documented sleep disorder 
breathing."  A 30 percent rating may be assigned for 
persistent day-time hypersomnolence.  38 C.F.R. § 4.97 
(1998).

Chronic inactive pulmonary tuberculosis manifested by 
obstructive lung disease as the major residual may be rated 
as chronic bronchitis under Code 6600.  A 10 percent rating 
may be assigned under Code 6600 when there is an FEV-1 of 
71 to 80 percent of that predicted, or, a FEV-1/FVC of 71 to 
80 percent, or, a DLCO(SB) of 66 to 80 percent of the amount 
predicted.  38 C.F.R. § 4.97, Code 6600 (1998).

The condition for which service connection has been granted 
is limited in scope, given that service connection for all 
forms of current respiratory pathology has been denied.  The 
RO used the word "tuberculosis" in the descriptive label for 
the disability, but the term is a misnomer in the 
circumstances of the case.  The record is clear that the 
veteran has never had tuberculosis, and that fact was 
reasserted with great emphasis by the physician who examined 
the veteran in May 1999.  What the veteran had was a positive 
response to skin tests for tuberculosis signifying a 
"converter" status for which a course of drug therapy was 
administered as a cautionary measure.  Tuberculosis did not 
subsequently develop at any time.  In that context, a better 
label for the service connection grant would have been 
"history of prophylactic INH therapy," a term that would have 
put both the clinic findings and the VA adjudication into a 
clearer perspective.  However, since the word tuberculosis 
was used, the Court interpreted the duty to assist to 
require, for purposes of the increased rating adjudication, 
an additional medical inquiry to clarify whether there was a 
relationship between the current symptoms and service.  

The opinion offered by the examiner in the May 1999 VA 
examination report rules out any medical basis for finding 
that any of the veteran's current complaints are related to 
tuberculosis in service.  This opinion together with evidence 
already of record establishes that the veteran has no current 
pathology related to service or to either INH therapy or 
claimed tuberculosis.  In the absence of such evidence, a 
compensable rating cannot be assigned under any of the 
applicable rating codes, in either their revised or 
pre-revision forms.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before adjudication has been 
concluded, the version most favorable to the veteran must be 
applied).  

Nor can a compensable rating be assigned by analogy to 
another code under 38 C.F.R. § 4.20 (1998).  The Court 
interpreted the Board's reference in the July 1996 Board 
decision to ratings by analogy as a recognition that the 
service-connected condition may not actually have been 
tuberculosis.  However, the conclusion that no such pathology 
exists is strongly supported in the clinical record.  Without 
objective evidence of current disability associated with the 
service-connected condition, no compensable evaluation can be 
assigned under any code either directly or by analogy.

Accordingly, a preponderance of the evidence of record is 
against the veteran's claim for a compensable rating for a 
disorder classified as history of tuberculosis and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1998).


ORDER

A compensable rating for a disorder classified as "history of 
tuberculosis" is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

